
	
		III
		111th CONGRESS
		2d Session
		S. RES. 413
		IN THE SENATE OF THE UNITED STATES
		
			February 9
			 (legislative day, February 8), 2010
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Specter, Mr.
			 Casey, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown of
			 Massachusetts, Mr. Brown of
			 Ohio, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Burris, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Representative
		  John P. Murtha, of Pennsylvania.
	
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable John P.
			 Murtha, late a Representative from the Commonwealth of Pennsylvania.
		That the Secretary communicate these
			 resolutions to the House of Representatives and transmit an enrolled copy
			 thereof to the family of the deceased.
		That when the Senate adjourns or recesses
			 today, it stand adjourned or recessed as a further mark of respect to the
			 memory of the deceased Representative.
		
